Fauntleroy, J.,
delivered the opinion of the court.
This is a writ of error to a judgment of the hustings court of Staunton, rendered at its July term, 1889, in an action at law, wherein the Western Lunatic Asylum of Virginia is plaintiff, and Abner Shacklett is defendant. The proceeding was by notice and motion to recover $67.50, with interest thereon from November 1st, 1888, and the judgment is for that sum; which amount in controversy being below the jurisdiction of this court, and the record showing no constitutional question involved, puts the case out of appellate consideration here, and the writ of error must be dismissed as having been improvidently awarded.
Writ of error dismissed.